Citation Nr: 0832693	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cancer of the tongue 
and other portions of the mouth, to include as due to 
herbicide exposure.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to April 
1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision in which the RO, inter alia, denied the veteran's 
claims for service connection for cancers of the throat and 
tongue, to include as due to herbicide exposure.  In November 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2005.

In August 2006, the Board, remanded these matters to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include obtaining Social Security 
Administration (SSA) records and further notice to the 
veteran.  After accomplishing the requested actions, the RO 
continued the denial of each claim on appeal (as reflected in 
a January 2007 supplemental SOC (SSOC) and returned these 
matters to the Board for further appellate consideration.

In May 2007, the Board denied the claim for service 
connection for cancer of the throat and remanded the 
remaining claim to the RO via the AMC for further action, to 
include obtaining a medical nexus opinion.  After completing 
the requested actions to the extent possible, the RO 
continued the denial of the remaining claim (as reflected in 
a May 2008 SSOC and returned this matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  The veteran has been diagnosed with cancer of the tongue 
and other portions of the mouth, a disease which is not among 
those recognized by the VA Secretary as associated with 
herbicides exposure.

4.  There is no evidence of cancer of the tongue and other 
portions of the mouth in service or for many years 
thereafter, and the only medical opinion to address the 
question of whether there exists a nexus between the 
veteran's cancer and service weighs does not support the 
claim.  


CONCLUSION OF LAW

The criteria for service connection for cancer of the tongue 
and other portions of the mouth, to include as due to 
herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim. Clearly, this notice meets the VCAA's timing 
requirements.  Subsequently, in a September 2006 post-rating 
letter, the RO provided to the veteran information pertaining 
to the assignment of disability ratings and effective dates, 
and the type of evidence that impacts those determinations, 
to which the veteran did not respond.  Thereafter, in January 
2007 and May 2008, the RO readjudicated the claim (as 
reflected in the SSOCs).  Hence, the veteran is not shown to 
be prejudiced by the timing of the post-rating  notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, SSA records, post-service private 
medical records, VA inpatient and outpatient treatment 
records from the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, and the report of a VA examination conducted in 
April 2008.  Also of record and considered in connection with 
the claim are various written statements provided by the 
veteran..  The Board also finds that no further action to 
obtain any additional evidence for consideration in 
connection with the claim on appeal is warranted.  

The Board notes that, in the May 2007 remand, the Board, 
inter alia, requested that the RO obtain from the Pittsburgh 
VAMC all outstanding pertinent records of evaluation and/or 
treatment for cancer of the tongue and other portions of the 
mouth from January 2006 to the present.  Accordingly, in a 
June 2007 letter, the RO asked the veteran to furnish the 
date(s) and place(s) of any treatment received at a VA 
facility.  The veteran did not respond.  Therefore, no 
additional VA treatment records were added to the claims 
file.  Given the RO's action cited to above, and the 
veteran's nonresponse, the Board finds that the RO has 
substantially complied with the Board's remand order.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, no 
further action in this regard is warranted.

The Board further notes that the April 2008 VA examination 
report reflects that the veteran was recently treated at the 
Pittsburgh VAMC.  As explained in more detail below, the 
claim is being denied because there is no medical evidence of 
a nexus between the veteran's cancer of the tongue and other 
portions of the mouth and service.  As there is no 
indication, either by the veteran or the April 2008 VA 
examiner, who reviewed those records, that the recent VAMC 
records include any indication that there exists a medical 
relationship between the veteran's cancer and service, to 
include any as due to herbicide exposure-the very matter on 
which this case turns-a remand to obtain those records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  Further, the Board still finds that VA has 
substantially complied with the Board's remand orders 
regarding obtaining outstanding pertinent VAMC records.  See 
Dyment, 13 Vet. App. at 146-47.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that service connection for claimed cancer of the tongue and 
other portions of the mouth, to include as due to herbicide 
exposure, is not warranted.

Initially, the Board notes that the veteran served in the 
Republic of Vietnam during the Vietnam era; therefore, his 
exposure to herbicides is presumed.  However, the diagnosed 
disability in this case-cancer of the tongue and other 
portions of the mouth-is not listed in 38 C.F.R. § 3.309(e) 
as among the diseases presumed to be associated with 
herbicide exposure.  As such, there is no basis for a 
presumption of service connection based on such exposure.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

In this case, there is no evidence of any complaints, 
findings, or diagnosis of cancer of the tongue and other 
portions of the mouth in service or for over 35 years after 
service.  The first medical evidence is an October 2003 
private report of a biopsy of the tongue providing a 
diagnosis of invasive squamous cell carcinoma, moderately 
differentiated.  A surgical report later that month reflects 
that the tongue had been symptomatic for approximately one 
year, which would still date the onset of his cancer to well 
over 30 years.  The passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus between the 
current disability and the veteran's service, to include any 
presumed in-service herbicides exposure.  

Pursuant to the May 2007 remand, the veteran was afforded a 
VA examination in April 2008.  The examiner noted the 
veteran's history, including questionable Agent Orange 
exposure and extensive smoking history beginning at age 15 
and ending two years ago when he switched to cigars, 
currently smoking about three cigars per day.  The examiner 
noted that the veteran's head and neck cancer history dates 
back to 2003 when he presented with a painful, sore lump in 
his tongue and was diagnosed with a moderately 
undifferentiated invasive sqaumous cell carcinoma.  The 
examiner observed that the tumor had extended to the right 
floor of the mouth as well as the buccal surface of the 
mandible.  The examiner stated that the veteran underwent 
treatment and clinically and radiologically the veteran does 
not have any obvious recurrent tumor at this time.  The 
examiner also reviewed computerized VA medical records and 
noted that the veteran was recently treated at the Pittsburgh 
VAMC.  The examiner pointed out that the veteran continues to 
smoke and is therefore at risk for recurrent disease.  The 
examiner then opined that the veteran's tongue cancer is most 
likely the result of extensive nicotine exposure.  

The Board finds the above-cited opinion probative of the 
medical nexus question, based as it was on both examination 
of the veteran and consideration of his documented medical 
history and assertions.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence).  Hence, 
the only competent, probative opinion to address the 
relationship between the veteran's current disability and 
service is not supportive of the claim, and the veteran has 
not presented, identified, or even alluded to the existence 
of a contrary medical opinion-one that, in fact, establishes 
a relationship between his cancer and service.

In addition to the medical evidence, the Board has considered 
the veteran's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent, 
probative evidence does not support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cancer of the tongue and other 
portions of the mouth, to include as due to herbicide 
exposure, is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


